PER CURIAM:
Claims CC-86-261 and CC-86-344 were consolidated for hearing. During the afternoon of June 26, 1986, a 1986 Chevrolet Nova owned by Joe Holland Chevrolet was unloaded from a tractor-trailer at the car lot which is in the vicinity of "E" Street, South Charleston, West Virginia. Before this vehicle could be moved to another location on the lot, a minor, Warren Johnson, attempted to steal the automobile. In his attempt at theft, the juvenile backed the automobile across a public alley, whereupon the vehicle struck and damaged a fence and garbage cans owned by Maxine Fraser, who resides at 200 - 9th Street. Claimant Joe Holland Chevrolet, Inc. seeks $579.97 for damage to the automobile. Claimant Maxine Fraser weeks $584.40 for damage to her property.
The Court, upon its own motion, amended the style of the claim to reflect the proper party respondent, The Department of Human Services.
The claimants allege that there is liability on the part of the respondent because the minor child, Warren Johnson, was a ward of the State at the time of this accident. Mr. Terry Ballard, a social service worker for respondent, confirmed that the juvenile has been under the agency's custody since 1982. He stated that the juvenile was actually in the custody of Braley and Thompson, a private child care agency under contract with respondent. The juvenile was assigned to a foster care home. Braley and Thompson was responsible for him while he was in that facility.
In order for the Court to make awards in these cases, there must be a showing of negligence on the part of the respondent. See: The Party Beer Store vs. Dept. of Welfare, 14 Ct.Cl. 407 (1983). As the record lacks evidence of any such negligence, the Court denies the claims.
Claims disallowed.